                      Case 2:19-cv-02159-JCM-BNW Document 53 Filed 05/06/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    BRENNA SCHRADER,                                      Case No. 2:19-CV-2159 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     STEPHEN ALAN WYNN, et al.,
               11                                         Defendant(s).
               12            Presently before the court is Brenna Schrader’s (“plaintiff”) motion for leave to file
               13     excess pages. (ECF No. 52).
               14            Defendant Wynn Las Vegas, LLC (“WLV”) moved for leave to file excess pages (ECF
               15     No. 31), which the court granted (ECF No. 32). WLV then filed a 38-page motion to dismiss
               16     (ECF No. 35), to which defendants Maurice Wooden (“Wooden”) and Wynn Resorts, Ltd.
               17     (“Resorts”) joined (ECF Nos. 33; 37).1 Additionally, both Wooden and defendant Stephen
               18     Wynn (“Wynn”) filed their own motions to dismiss (ECF Nos. 36; 39).
               19            Plaintiff represents as follows:
               20
                                    Due to the number of pages, arguments, issues raised, and the need
               21                   to combine responses to three motions, the opposition will exceed
                                    24 pages. Defendants’ arguments are complex, broad, and many
               22                   issues will overlap. Therefore, in order to reduce the number of
                                    filings, to avoid redundancy and in the interests of judicial
               23                   economy, Plaintiff seeks the Court’s permission to file a response
                                    in opposition that does not exceed 45 pages, exclusive of the cover
               24                   page, table of contents, table of authorities, certificate of service,
                                    and any exhibits, based on the reasons establishing good cause as
               25                   stated above.

               26     (ECF No. 52 at 2).
               27
               28            1
                              Wooden’s joinder is also a motion for more definite statement in the alternative. (See
                      ECF No. 33).
James C. Mahan
U.S. District Judge
                      Case 2:19-cv-02159-JCM-BNW Document 53 Filed 05/06/20 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
                3     leave to file excess pages (ECF No. 52) be, and the same hereby is, GRANTED.
                4            DATED May 6, 2020.
                5                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
